PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


UNSPAM TECHNOLOGIES, INC., d/b/a         
Project Honey Pot; JOHN DOE, on
behalf of himself and all others
similarly situated,
                Plaintiffs-Appellants,
                  v.
ANDREY CHERNUK, d/b/a Toronto
Pharmacy; BORIS LIVSHITS, d/b/a
Toronto Pharmacy; ZAO
RAIFFEISENBANK; BANK STANDARD
COMMERCIAL BANK CLOSED JOINT-
STOCK COMPANY; AZERIGAZBANK;                No. 11-2406
DNB NORD BANKA,
              Defendants-Appellees,
                 and
JOHN DOE(S), Injuring PHP and its
Members by Harvesting Email
Addresses, and Transmitting
Spam; ST. KITTS-NEVIS-ANGUILLA
NATIONAL BANK LIMITED; RIETUMU
BANK,
                          Defendants.
                                         
        Appeal from the United States District Court
     for the Eastern District of Virginia, at Alexandria.
            Leonie M. Brinkema, District Judge.
                 (1:11-cv-00015-LMB-JFA)
                  Argued: January 30, 2013
                    Decided: May 3, 2013
2              UNSPAM TECHNOLOGIES v. CHERNUK
    Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the
opinion, in which Judge Shedd and Judge Agee joined.


                         COUNSEL

ARGUED: Jon Linden Praed, INTERNET LAW GROUP,
Arlington, Virginia, for Appellants. Craig Brian Whitney,
MORRISON & FOERSTER, LLP, New York, New York, for
Appellees. ON BRIEF: Jennifer Ancona Semko, Edwin B.
Swan, BAKER & MCKENZIE, LLP, Washington, D.C., for
Appellees Bank Standard Commercial Bank Closed Joint-
Stock Company and Azerigazbank; Andrew P. Sherrod,
HIRSCHLER FLEISCHER, PC, Richmond, Virginia, Owen
J. McKeon, GIBBONS PC, Newark, New Jersey, for Appel-
lee ZAO Raiffeisenbank; James E. Hough, MORRISON &
FOERSTER, LLP, New York, New York, for Appellee DNB
Nord Banka.


                         OPINION

NIEMEYER, Circuit Judge:

   The issue presented in this appeal is whether the district
court erred in dismissing a complaint against four foreign
banks for lack of personal jurisdiction. The complaint alleges
an international conspiracy of foreign banks, corrupt Internet
Payment Service Providers, and illegal prescription drug deal-
ers ("pharmacists") to sell illegal prescription drugs over the
Internet.

  One plaintiff, John Doe, an Arlington, Virginia resident,
purchased prescription drugs online from the "Canadian Phar-
                UNSPAM TECHNOLOGIES v. CHERNUK                   3
macy," paying for the drugs with his Visa debit card. When
the drugs never arrived, he canceled the transaction at his
United States-based bank that issued his debit card, and the
bank refunded his payment. Thereafter, he received a volumi-
nous number of spam emails for prescription drugs. And the
other plaintiff, Unspam Technologies, Inc., doing business as
Project Honey Pot (hereafter "Project Honey Pot"), is a Dela-
ware corporation that was formed to pursue the enforcement
of Internet spam laws by tracing and identifying spam emails,
including solicitations for illegal prescription drugs.

   The plaintiffs commenced this case as a putative class
action, naming as defendants two "pharmacists," who were
Russian citizens, and six foreign banks. They alleged that the
defendants participated in a global Internet conspiracy to sell
illegal prescription drugs, in violation of the laws of the
United States and Virginia. The two pharmacists were dis-
missed, one voluntarily and the other for lack of service, and
two of the six banks were also dismissed voluntarily. The dis-
trict court dismissed the other four banks for lack of personal
jurisdiction.

   Challenging the dismissal of the four banks on appeal, the
plaintiffs contend that the district court erred in failing to rec-
ognize that, because the banks were alleged to be part of a
global conspiracy, any single member’s constitutionally suffi-
cient contacts with Virginia would subject every coconspira-
tor to personal jurisdiction in Virginia. The plaintiffs,
however, rest application of their theory of jurisdiction on
only supposition and speculation about a conspiracy and the
grossly attenuated contacts of its members with Virginia.
Therefore, they have failed to show that any of the banks has
constitutionally sufficient contacts with Virginia, or with the
United States, to subject them to personal jurisdiction in a
court in Virginia. Accordingly, we affirm.

                                 I

  In October 2007, John Doe attempted to buy prescription
drugs from an online pharmacy called "Canadian Pharmacy."
4              UNSPAM TECHNOLOGIES v. CHERNUK
He paid for the drugs with his Visa debit card, issued to him
by a United States-based bank. After several weeks, when
Doe had not received his drugs, he attempted to contact the
pharmacy directly, but was unsuccessful. He then notified his
bank, which credited his account for the full purchase price
and assigned him a new Visa debit card. Since that transac-
tion, Doe claims that he has received a voluminous number of
spam emails.

   Project Honey Pot maintains a network of spam-tracking
"honey pots," with the sole purpose of tracking and identify-
ing spam emails in an effort to combat such emails. It claims
that its network has "allow[ed] spammers, phishers, and other
e-criminals to be tracked throughout their entire ‘spam life
cycle.’" Project Honey Pot claims to have processed, on its
Virginia servers, spam emails from online pharmacies associ-
ated with a global conspiracy to sell illegal prescription drugs
over the Internet.

   Project Honey Pot and Doe commenced this action, seeking
an injunction against spam email that solicits illegal prescrip-
tion drugs, as well as damages, and claiming that "[l]awsuits
of this kind are another effective way of deterring harvesters
[of email addresses] and the spammers who buy their har-
vested email lists." Project Honey Pot states that since it
started collecting data in 2004, it has "identified over 80 mil-
lion spam servers, over 96 thousand harvesters [of email
addresses], over 14 million dictionary attackers, and since
April 2007, has identified over 348 thousand comment spam
server IP addresses."

   The plaintiffs claim, based on Internet research conducted
by it and others and the comparison of telephone numbers and
transaction identifiers, that the defendant pharmacists Andrey
Chernuk and Boris Livshits were behind "Canadian Phar-
macy." They allege that Chernuk and Livshits used not only
"Canadian Pharmacy" but other similar trade names to solicit
the sale of illegal prescription drugs—sales made without
               UNSPAM TECHNOLOGIES v. CHERNUK                   5
valid prescriptions and sales of counterfeit drugs marketed
with false advertising. The plaintiffs also claim that the defen-
dant pharmacists have a relationship with a Russian-based
Internet Payment Service Provider called Chronopay and that
Chronopay, in turn, has contracts with various banks through-
out the world to process Internet credit card transactions.
While the international Visa network includes thousands of
banks, the plaintiffs claim that six foreign banks have pro-
cessed a majority of Chronopay’s transactions: St. Kitts-
Nevis-Anguilla National Bank Ltd., in St. Kitts; ZAO Raiff-
eisenbank, in Moscow, Russia; DnB Nord Banka, in Copen-
hagen, Denmark; Bank Standard Commercial Bank Closed
Joint-Stock Company, in Baku, Azerbaijan; Azerigazbank, in
Baku, Azerbaijan; and Rietumu Bank, in Riga, Latvia.

   Because these banks processed a majority of Chronopay’s
transactions for illegal prescription drugs without enforcing
Visa’s stated rules for rejecting such transactions, the plain-
tiffs allege that the banks are part of a global conspiracy to
sell illegal prescription drugs. As the plaintiffs claim, a cus-
tomer’s online Visa charge, such as Doe’s charge, is pre-
sented by online pharmacists to an Internet Payment Service
Provider, such as Chronopay, which in turn presents it to a
participating Visa bank (in this case possibly one of the six
banks), which then processes the transaction through the
international Visa network, ultimately charging the custom-
er’s account in his home state (in this case, Virginia). In short,
the plaintiffs contend that the banks’ participation was essen-
tial to the conspiracy.

   The plaintiffs’ eight-count complaint alleges violations of
the False Marking Act, 35 U.S.C. § 292; the Racketeer Influ-
enced and Corrupt Organizations Act, 18 U.S.C. § 1962 et
seq.; the federal CAN-SPAM Act of 2003, 15 U.S.C. § 7701
et seq.; and the Virginia Computer Crimes Act, Va. Code
Ann. § 18.2-152.1 et seq.; as well as common law claims for
conspiracy, negligence, and unjust enrichment.
6              UNSPAM TECHNOLOGIES v. CHERNUK
   The plaintiffs voluntarily dismissed St. Kitts-Nevis-
Anguilla National Bank and Rietumu Bank. The four remain-
ing banks filed motions to dismiss pursuant to Federal Rules
of Civil Procedure 12(b)(2) and 12(b)(5), contending that the
court lacked personal jurisdiction over them and that the
plaintiffs’ service of process on them was ineffective. The dis-
trict court granted the motions of Bank Standard and Azeri-
gazbank to dismiss under Rule 12(b)(2) for lack of personal
jurisdiction by order dated November 18, 2011. Additionally,
it granted the plaintiffs leave to file a third amended com-
plaint within 14 days, but the plaintiffs elected not to file one.

   A few days after dismissing the two banks, the court
ordered the plaintiffs to show cause why the motions to dis-
miss filed by ZAO Raiffeisenbank and DnB Nord should not
also be granted on the same grounds. After briefing, the dis-
trict court granted these banks’ motions to dismiss under Rule
12(b)(2) for lack of personal jurisdiction by order dated
December 2, 2011. At the same time, it rejected the plaintiffs’
request for jurisdictional discovery.

   The plaintiffs filed a notice of appeal from the district
court’s orders dismissing the four banks for lack of personal
jurisdiction. At that point in time, however, the two defendant
pharmacists were still in the case. The plaintiffs thereafter
voluntarily dismissed Livshits, and the district court dis-
missed Chernuk because of the plaintiffs’ failure to effect
timely service on him.

   After all defendants had been dismissed, the plaintiffs filed
a Rule 59(e) motion on April 23, 2012, asking the court to
vacate its order granting the motions of ZAO Raiffeisenbank
and DnB Nord to dismiss. They relied, in part, on third-party
discovery that they had conducted to bolster their position.
The district court denied the motion, finding the following
fatal flaws with the plaintiffs’ arguments:

    First, plaintiffs cannot show that these defendants
    have had any direct contacts with Virginia. Second,
               UNSPAM TECHNOLOGIES v. CHERNUK                 7
    plaintiffs’ "new" evidence still does not link the
    defendant banks with Virginia customers, Chernuk,
    Livshits, or the single transaction at issue in this
    case. And finally, even if plaintiffs could show that
    these banks processed transactions for merchants
    with Virginia customers, personal jurisdiction would
    still be improper due to the extremely attenuated
    nature of the banks’ contacts with the forum.

(Emphasis added).

  The only issue now before us is whether the district court
had personal jurisdiction over the four foreign banks.

                               II

   Project Honey Pot and John Doe are seeking to redress a
global cyber-crime conspiracy "to use popular credit card pro-
cessing systems (particularly the Visa network) to collect
funds from the sale of illegal counterfeit prescription drugs
over the Internet to American consumers." They allege that
American consumers, such as John Doe, have responded to
email advertisements for prescription drugs, buying the drugs
with credit cards. The Internet "pharmacists" then present the
credit card transactions to Internet Payment Service Providers,
which in turn present them to foreign banks participating in
the international Visa network. The banks collect on the
charges from the consumers’ accounts through the Visa net-
work. Ultimately, the pharmacists never fill the orders for the
prescription drugs or fill the orders with counterfeit drugs.
The plaintiffs argue that the frequency and nature of such
transactions support their claim as to the existence of a global
conspiracy that violates U.S. and Virginia law.

  To justify personal jurisdiction over the foreign banks,
Project Honey Pot and John Doe contend that the Internet
"pharmacists" deliberately transmit spam emails on the Inter-
net, seeking to sell prescription drugs and aiming at email
8              UNSPAM TECHNOLOGIES v. CHERNUK
addresses that have been "harvested" from web pages, includ-
ing addresses of persons in Virginia, such as John Doe. They
argue that, based on this contact with Virginia, the district
court has jurisdiction over the pharmacists under Virginia’s
long arm statute and thus over the pharmacists’ coconspira-
tors.

   Each of the banks has stated that it does not have any con-
tact with Virginia or the United States. In their affidavits, they
claimed that they do not maintain interactive websites market-
ing services to customers in Virginia; do not engage in the
operation of any business venture in Virginia or anywhere in
the United States; and do not issue credit cards to customers
in the United States. They also claimed, more specifically,
that none serves as a merchant bank in the Visa network for
any merchants located in Virginia or in the United States and
that they do not interact directly with customers of the credit
card merchants whom they do serve. Finally, they stated that
they have never sent spam email or directed the sending of
any spam email.

   Although Project Honey Pot and Doe do not attempt to
demonstrate that the four banks have done business in Vir-
ginia or in the United States or have sent spam emails to Vir-
ginia, they claim that the four banks, by processing the
pharmacists’ transactions on the international Visa network,
are coconspirators in a global prescription-drug conspiracy
that uses the network. Doe acknowledges that he cannot link
his particular purchase to any one of the defendant banks, and
similarly, Project Honey Pot does not contend it can directly
link the banks with any fraudulent email solicitations for pre-
scription drugs that it received in Virginia. But the plaintiffs
explain that they have named these six banks as defendants
because they "are responsible for the vast majority of this ille-
gal business extending over a number of years" insofar as
they process the largest number of transactions submitted to
the Visa network by fraudulent Internet pharmacists. The
plaintiffs assert that these banks, "although headquartered out-
               UNSPAM TECHNOLOGIES v. CHERNUK                   9
side the United States, can be sued in the United States for
knowingly participating in a conspiracy that both depends on
critical resources within the United States and causes wide-
spread harm to American consumers."

   The banks argue that the plaintiffs, in making their conspir-
acy argument, are relying on "a host of conclusory and hypo-
thetical allegations about a global conspiracy to market and
sell pharmaceuticals online, but fail to allege facts sufficient
to justify the assertion of personal jurisdiction." As the banks
explain:

    At most, plaintiffs’ second amended complaint
    alleges that, because the Banks provide merchant
    credit card processing services, one of the Banks
    may have provided credit card processing services to
    an online pharmaceutical merchant, and that mer-
    chant may have been one of the two individual mer-
    chant defendants in this action, who may have
    operated a website accessed by Plaintiff Doe or sent
    spam e-mail to Project Honey Pot. Plaintiffs do not
    allege, however, that any of this alleged hypothetical
    and speculative activity connects the Banks to Vir-
    ginia.

   Personal jurisdiction over persons conducting business on
the Internet is determined under a standard that has evolved
as necessary to accommodate the nature of the Internet. That
standard begins with the principle that the Due Process Clause
prohibits a court from exercising personal jurisdiction over a
defendant unless that defendant has "certain minimum con-
tacts . . . such that the maintenance of the suit does not offend
‘traditional notions of fair play and substantial justice.’" Int’l
Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting
Milliken v. Meyer, 311 U.S. 457, 463 (1940)). Such contacts
exist when a defendant "purposely avails itself of the privilege
of conducting activities within the forum State, thus invoking
the benefits and protections of its law." Hanson v. Denckla,
10             UNSPAM TECHNOLOGIES v. CHERNUK
357 U.S. 235, 253 (1958); see also Burger King Corp. v.
Rudzewicz, 471 U.S. 462, 475 (1985) ("This ‘purposeful
availment’ requirement ensures that a defendant will not be
haled into a jurisdiction solely as a result of ‘random,’ ‘fortu-
itous,’ or ‘attenuated’ contacts"). Thus, a defendant outside
the forum State must have at least "aimed" its challenged con-
duct at the forum State. Calder v. Jones, 465 U.S. 783, 789
(1984).

   Tailoring these principles to electronic Internet activity, we
have adopted a three-part inquiry to determine whether a
defendant is subject to jurisdiction in a State because of its
electronic transmissions to that State. The inquiry considers:
"(1) the extent to which the defendant purposely availed itself
of the privilege of conducting activities in the State; (2)
whether the plaintiffs’ claims arise out of those activities
directed at the State; and (3) whether the exercise of personal
jurisdiction would be constitutionally reasonable." ALS Scan,
Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 712 (4th
Cir. 2002) (internal quotation marks and alteration omitted).
The flexibility of these factors allows a court to focus its
attention on the ultimate question of whether a defendant,
through its actions, has subjected itself to the sovereignty of
the State such that a court in the State can lawfully subject
that defendant to a judgment. See J. McIntyre Mach., Ltd. v.
Nicastro, 131 S. Ct. 2780, 2789 (2011) (Kennedy, J., plurality
opinion) ("This Court’s precedents make clear that it is the
defendant’s actions, not his expectations, that empower a
State’s courts to subject him to judgment").

   In this case, there is no indication that any of the four banks
acted in such a way as to subject itself to the sovereign power
of a court in Virginia. Not one of the banks directed its busi-
ness to Virginia or aimed its commercial efforts at customers
in Virginia. Indeed, there is no evidence that any drug transac-
tions involving the plaintiffs were connected by intermedi-
aries to these banks.
               UNSPAM TECHNOLOGIES v. CHERNUK                11
   Moreover, even if we were to assume that Doe’s purchase
was presented by some Internet "pharmacist" to one of the
foreign banks for processing through the international Visa
network, that transaction still would be too remote an act to
justify jurisdiction in Virginia. The transaction would have
occurred in the foreign country where the pharmacist pre-
sented the Visa charge to the bank, and thereafter, the bank
would simply have collected the charge through the Visa net-
work. The foreign bank’s relevant activity would thus be
localized to the foreign country where it did business, and its
only conduct "aimed" from that location would be the trans-
mittal of the transaction into the Visa network. The fact that
the transaction ultimately rippled through other countries for
the collection of monies would not indicate that the bank pur-
posefully availed itself of the laws of the countries where sub-
sequent transactions occurred. Cf. ALS Scan, 293 F.3d at 714
(holding that a Maryland court could not exercise personal
jurisdiction over a "passive" Internet service provider when
that Internet service provider only enabled the tortfeasor "to
create a website and send information over the Internet").

   Project Honey Pot and Doe’s argument, however, relies on
a "conspiracy theory of jurisdiction," under which the banks
are imputed with constitutionally sufficient contacts with Vir-
ginia through the actions of their alleged coconspirators,
namely the Internet "pharmacists" who solicited the fraudu-
lent purchases. To succeed on this theory, the plaintiffs would
have to make a plausible claim (1) that a conspiracy existed;
(2) that the four bank defendants participated in the conspir-
acy; and (3) that a coconspirator’s activities in furtherance of
the conspiracy had sufficient contacts with Virginia to subject
that conspirator to jurisdiction in Virginia. See Lolavar v. de
Santibanes, 430 F.3d 221, 229 (4th Cir. 2005); McLaughlin v.
McPhail, 707 F.2d 800, 807 (4th Cir. 1983) (per curiam). To
satisfy these requirements, the plaintiffs would have to rely on
more than "bare allegations." Lolavar, 430 F.3d at 229 (inter-
nal quotation marks omitted); see also Jungquist v. Sheikh
Sultan Bin Khalifa Al Nahyan, 115 F.3d 1020, 1031 (D.C.
12             UNSPAM TECHNOLOGIES v. CHERNUK
Cir. 1997) ("[T]he plaintiff must plead with particularity the
conspiracy as well as the overt acts within the forum taken in
furtherance of the conspiracy" (internal quotation marks omit-
ted)).

   In this case, the plaintiffs alleged that Doe entered into a
fraudulent transaction online with "Canadian Pharmacy" to
purchase prescription drugs and that he paid for the drugs
with his Visa debit card. They suggest that two pharmacists
in Russia may have been behind the sale, even though they
voluntarily dismissed one of the pharmacists later because it
turned out that he was not involved, and the district court dis-
missed the other for a lack of service. Thus, Doe acknowl-
edges that he does not know who engaged him in the
transaction or whether any of the four banks processed his
Visa charge. The plaintiffs do, however, posit how the banks
might be involved.

   Through blog research and Internet searches, they have
suggested that "Canadian Pharmacy" was a trade name pro-
viding a front for the two defendant pharmacists to engage in
an Internet conspiracy to deal illegally in prescription drugs.
By linking telephone numbers and transaction identifiers, the
plaintiffs have suggested that many of the illegal transactions
identified "have a connection to Chronopay [the PayPal of
Russia] or its two Russian co-founders, Pavel Vrublevsky and
Igor Gusev." They are unable, however, to allege that
Chronopay was actually involved in Doe’s transaction.
Rather, they claim that computer science research has linked
many fraudulent prescription drug transactions with Chrono-
pay and that Chronopay has processed its transactions through
various banks in the international Visa network, but mostly
through the four banks at issue here. Thus, they speculate that
Doe’s transaction could well have been presented by Chrono-
pay to one of the defendant banks. They implicate the banks
by the frequency with which they processed such transactions
and their alleged failure to apply Visa’s operating regulations
               UNSPAM TECHNOLOGIES v. CHERNUK                  13
to monitor their merchants and "terminate merchants obvi-
ously engaged in illegal activity."

   The plaintiffs’ speculation about the processing of Doe’s
transaction, however, amounts to no more than a bare allega-
tion or logical possibility and does not suffice to allege a plau-
sible claim of the existence of a conspiracy. Even if we were
to assume that Doe’s transaction was presented by Chronopay
to one of the defendant banks, the plaintiffs still have not
alleged sufficient facts to show that the defendant banks par-
ticipated in the alleged conspiracy. The facts on which they
rely could equally describe arms-length transactions involving
the presentation of credit card transactions to banks for collec-
tion through the Visa network in the ordinary course of busi-
ness.

   Also, the plaintiffs have provided no plausible basis to con-
nect the banks to the spam emails complained of specifically
by Project Honey Pot. The only evidence in the record on this
claim is provided by affidavits from the banks stating that
they never attempted to directly market themselves in the
United States, through spam emails or otherwise. The only
alleged connection between the banks and spam emails is the
overly general allegation that the banks, by processing trans-
actions generated by spam emails, has kept the spammers in
business. But conspiracy requires a "common plan," and here
there are no allegations that the bank’s processing of the
transactions were designed to achieve the illegal ends of the
fraudulent pharmacists. See, e.g., Lolavar, 430 F.3d at 230
(noting the "common plan" requirement) (quoting First Chi-
cago Int’l v. United Exch. Co., 836 F.2d 1375, 1378 (D.C.
Cir. 1988)).

   In short, the plaintiffs’ allegations of conspiracy are conclu-
sory and speculative and do not satisfy the requirements for
establishing a conspiracy theory of personal jurisdiction.
14                UNSPAM TECHNOLOGIES v. CHERNUK
                                     III

   Project Honey Pot and Doe also argue that personal juris-
diction over the four banks is appropriate under Federal Rule
of Civil Procedure 4(k)(2), which permits a federal court to
assert jurisdiction in cases "aris[ing] under federal law" when
the defendant is not subject to personal jurisdiction in a state
court but has contacts with the United States as a whole. To
invoke Rule 4(k)(2), a plaintiff must establish that the court’s
exercise of jurisdiction would be "consistent with the United
States Constitution and laws." Fed. R. Civ. P. 4(k)(2); see also
Base Metal Trading, Ltd. v. OJSC "Novokuznetsky Aluminum
Factory", 283 F.3d 208, 215 (4th Cir. 2002).

   We conclude that Rule 4(k)(2) does not justify the exercise
of personal jurisdiction over the four banks because exercis-
ing jurisdiction over them would not, in the circumstances
here, be "consistent with the United States Constitution and
laws." Fed. R. Civ. P. 4(k)(2). As we have already noted, sub-
jecting these banks to the "coercive power of a court" in the
United States, in the absence of minimum contacts, would
constitute a violation of the Due Process Clause. Saudi v.
Northrop Grumman Corp., 427 F.3d 271, 275 (4th Cir. 2005).

   For the reasons given, the district court’s orders dismissing
the complaint against the four banks for lack of personal juris-
diction are

                                                            AFFIRMED.*

   *Although the plaintiffs also claim that the district court abused its dis-
cretion in denying them jurisdictional discovery, they only mention the
issue in a footnote and do not present argument on the point, thus forfeit-
ing the issue. See Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599,
607 (4th Cir. 2009). In any event, it would appear that the district court
did not abuse its discretion in the circumstances of this case. The district
court properly recognized the weaknesses of the plaintiffs’ arguments for
personal jurisdiction and determined that the cost of jurisdictional
                  UNSPAM TECHNOLOGIES v. CHERNUK                          15




discovery would not be justified. This is an appropriate exercise of discre-
tion. See Rich v. KIS Cal., Inc., 121 F.R.D. 254, 259 (M.D.N.C. 1988)
("[W]here a plaintiff’s claim of personal jurisdiction appears to be both
attenuated and based on bare allegations in the face of specific denials
made by defendants, the Court need not permit even limited discovery
confined to issues of personal jurisdiction should it conclude that such dis-
covery will be a fishing expedition") (cited in Carefirst of Md., Inc. v.
Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 403 (4th Cir. 2003)).